  Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 1 of 9



Brian Del Gatto, Esq.
Arizona Bar No. 033591
Taylor H. Allin, Esq.
Arizona Bar No. 031834
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
2375 E. Camelback Rd. Suite 600
Phoenix, Arizona 85016
T —(480) 562-3660
F — (480) 562-3659
Brian.DelGatto@wilsonelser.com
Taylor.Allin@wilsonelser.com
Attorneys for Defendants Bombardier Inc. and Bombardier
Transportation (Holdings) USA Inc.


                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ARIZONA


Charles R. Johnson,                                Case No. 2:18-cv-04267-GMS

                    Plaintiffs,
                                                   DEFENDANT BOMBARDIER
                                                       TRANSPORTATION
   vs.
                                                     (HOLDINGS) USA INC.'S
                                                    ANSWER TO PLAINTIFF'S
Bombardier Inc.; Bombardier
                                                         COMPLAINT
Transportation (Holdings) USA Inc.;
Entities A, B, C; and John-Jane Does 1, 2,          [Assigned to the Honorable G.
& 3;                                                       Murray Snow]

                    Defendants.

         Defendant Bombardier Transportation (Holdings) USA Inc. ("BTHUSA")
by and through its counsel undersigned, and for its Answer to Plaintiff's
Complaint, hereby admits, denies, and affirmatively alleges as follows:
                                   PREFACE
         Defendant denies each and every allegation of the Complaint, except as
herein expressly admitted, qualified, or otherwise answered, and any factual
averment admitted is admitted only as to the specific facts and not as to any
conclusions, characterizations, implications, or speculations contained in any
                                     Page 1 of 9
9457831v.1
  Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 2 of 9



averment or in the Complaint as a whole. Defendant also specifically denies any
allegation(s) contained in headings, prayers for relief, or unnumbered paragraphs
in the Complaint, as applicable.
                                     ANSWER
       In response to Plaintiff's initial unnumbered paragraph to initiate his
Complaint, Defendant responds as follows:
       Defendant admits it is responsible for the install, manufacture, operation and
maintenance of the Phoenix Sky Train system at Sky Harbor Airport. Defendant
specifically denies any allegations of negligence contained in the initial
unnumbered paragraph to begin Plaintiff's Complaint.             Defendant admits
jurisdiction and venue are proper. Defendant does not have sufficient information
as to admit or deny the remaining allegations and therefore denies the same.
       1.    Upon information and belief as to the residency of Plaintiff,
Defendant lacks sufficient information to either admit or deny the allegations
contained within Paragraph 1 of the Complaint, and therefore denies same.
       2.    Defendant lacks sufficient information to either admit or deny the
allegations contained within Paragraph 2 of the Complaint, and therefore denies
the same.
       3.    Defendant lacks sufficient information to either admit or deny the
allegations contained within Paragraph 3 of the Complaint, and therefore denies
the same.
       4.    Defendant lacks sufficient information to either admit or deny the
allegations contained within Paragraph 4 of the Complaint, and therefore denies
the same.
       5.    Defendant lacks sufficient information to either admit or deny the
allegations contained within Paragraph 5 of the Complaint, and therefore denies
the same.


                                      Page 2 of 9
9457831vA
        Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 3 of 9



 1             6.     Defendant lacks sufficient information to either admit or deny the
2    allegations contained within Paragraph 6 of the Complaint, and therefore denies
 3   the same.
 4             7.     Defendant lacks sufficient information to either admit or deny the
 5   allegations contained within Paragraph 7 of the Complaint, and therefore denies
6    the same.
 7             8.     Defendant lacks sufficient information to either admit or deny the
 8   allegations contained within Paragraph 8 of the Complaint, and therefore denies
 9   the same.
10             9.     Defendant lacks sufficient information to either admit or deny the
11   allegations contained within Paragraph 9 of the Complaint, and therefore denies
12   the same.
13             10.    Defendant lacks sufficient information to either admit or deny the
14   allegations contained within Paragraph 10 of the Complaint, and therefore denies
15   the same.
16             11.    Defendant lacks sufficient information to either admit or deny the
17   allegations contained within Paragraph 11 of the Complaint, and therefore denies
18   the same.
19             12.    Defendant lacks sufficient information to either admit or deny the
20   allegations contained within Paragraph 12 of the Complaint, and therefore denies
21   the same.
22             13.    Defendant lacks sufficient information to either admit or deny the
23   allegations contained within Paragraph 13 of the Complaint, and therefore denies
24   the same.
25              14.   Defendant lacks sufficient information to either admit or deny the
26   allegations contained within Paragraph 14 of the Complaint, and therefore denies
27   the same.
28

                                             Page 3 of 9
     945783 I v. I
       Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 4 of 9



1           15.    Defendant lacks sufficient information to either admit or deny the
2    allegations contained within Paragraph 15 of the Complaint, and therefore denies
3    the same.
4           16.    Defendant lacks sufficient information to either admit or deny the
5    allegations contained within Paragraph 16 of the Complaint, and therefore denies
6    the same.
 7          17.    Defendant lacks sufficient information to either admit or deny the
8    allegations contained within Paragraph 17 of the Complaint, and therefore denies
9    the same.
10          18.    Defendant lacks sufficient information to either admit or deny the
11   allegations contained within Paragraph 18 of the Complaint, and therefore denies
12   the same.
13          19.    Defendant lacks sufficient information to either admit or deny the
14   allegations contained within Paragraph 19 of the Complaint, and therefore denies
15   the same.
16          20.    Defendant lacks sufficient information to either admit or deny the
17   allegations contained within Paragraph 20 of the Complaint, and therefore denies
18   the same.
19          21.    Defendant lacks sufficient information to either admit or deny the
20   allegations contained within Paragraph 21 of the Complaint, and therefore denies
21   the same.
22           22.   Defendant lacks sufficient information to either admit or deny the
23   allegations contained within Paragraph 22 of the Complaint, and therefore denies
24   the same.
25           23.   Defendant lacks sufficient information to either admit or deny the
26   allegations contained within Paragraph 23 of the Complaint, and therefore denies
27   the same.
28

                                          Page 4 of 9
     9457831v.1
       Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 5 of 9



 1           24.   Defendant lacks sufficient information to either admit or deny the
2    allegations contained within Paragraph 24 of the Complaint, and therefore denies
 3   the same.
4            25.   Defendant denies the allegations of Paragraph 25.
 5           26.   Defendant denies the allegations of Paragraph 26.
 6           27.   Defendant denies the allegations of Paragraph 27.
7                                   GENERAL DENIAL
 8           28.   Defendant generally denies all allegations not specifically admitted
9    herein.
10                              AFFIRMATIVE DEFENSES
11           1.    The Complaint and each cause of action therein fails to state facts
12   sufficient to state a cause of action against Defendant.
13           2.    Defendant alleges that if Plaintiff suffered or sustained any obligation
14   or liability for any loss, damage or injury as alleged in the Complaint, such losses,
15   damages or injuries were proximately caused or contributed to by the wrongful and
16   negligent acts and conduct of parties, persons or entities other than Defendant and
17   that such wrongful and negligent acts or conduct were an intervening or
18   superseding cause of the loss, damage or injury of which Plaintiff complains.
19           3.    Defendant herein alleges that if Plaintiff suffered or sustained any
20   obligation or liability for any loss, damage or injury as alleged in the Complaint,
21   such losses, damages or injuries were proximately caused or contributed to by the
22   wrongful and negligent acts and conduct of parties, persons or entities other than
?3   Defendant. The liability for all the additional responsible parties, named or
24   unnamed, should be apportioned according to the relevant degrees of fault, and the
25   liability of Defendant should be reduced accordingly or barred. See A.R.S. § 12-
26   2506.
27            4.   Defendant alleges that the tortious misconduct alleged in the
28   Complaint as against Defendant, if any, was not a substantial factor in bringing
                                           Page 5 of 9
     9457831 v.1
  Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 6 of 9




about the alleged injuries to Plaintiff, and was not a substantial factor in bringing
about the alleged injuries for which damages have been alleged against Defendant
herein. Therefore, any such alleged misconduct was not a contributing cause to the
claimed losses, damages or injuries, as alleged in Plaintiff's Complaint, but was
superseded by the tortious misconduct of one or more parties, and one or more
party's misconduct was an independent, intervening, sole and proximate cause of
any alleged injuries or damages claimed to have been suffered by Plaintiff, as set
forth in Plaintiff's Complaint.
       5.     As a separate affirmative defense, Defendant alleges that it acted with
due care and in accordance and full compliance with all codes and regulations,
state statutes and all other requirements. Further, Defendant is informed and
believes, and thereon alleges, that none of the acts or omissions on its part actually
and/or proximately caused or contributed in any manner to any losses or damages
for which the Plaintiff seeks recovery.
       6.     As a separate affirmative defense, Defendant alleges that Plaintiff's
damages are not reasonable and necessary such that Defendant cannot be held
liable for the full amount claimed.
        7.    Defendant acted reasonably, permissibly and in good faith, at all
material times based on relevant facts and circumstances known to it at the time, or
in conformity with and in reliance upon regulations, orders, practices, policies or
procedures.
        8.    The Complaint, including each purported cause of action therein, is
barred, in whole or part, by the doctrines of laches, waiver, estoppel, act of god,
unclean hands and failure to satisfy condition precedent.
        9.    Plaintiff has failed to mitigate his damages.
        10.   Defendant has complied with all applicable statutes, regulations and
laws, and any actions and policies applied by Defendant were applied to all
consistently and in a neutral manner.
                                        Page 6 of 9
9457831v_I
       Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 7 of 9



 1           11.   To the extent Plaintiff's Complaint seeks attorney's fees, such claim is
 2   barred.
 3           12.   The Complaint and each purported cause of action contained therein
 4   are barred by third parties' acts, omissions, negligence or misconduct.
 5           13.   Defendant was denied the opportunity to quickly and thoroughly
 6   investigate and remedy Plaintiff's complaints, if any.
 7           14.   Plaintiff unreasonably failed to take advantage of any preventive or
 8   corrective opportunity provided by Defendant or to avoid harm otherwise.
9            15.   Plaintiff's alleged injuries are unrelated to any alleged fault by
10   Defendant.
11           16.   Defendant alleges it did not breach any duty owed to Plaintiff.
12           17.   Defendant alleges there were no dangerous conditions.
13           18.   Defendant alleges any alleged dangerous condition was open and
14   obvious.
15           19.   Defendant alleges Plaintiff assumed the risk.
16           20.   Defendant alleges Plaintiff has no basis for punitive damages and no
17   actions performed rise to the level necessary for punitive damages.
18           21.   Defendant did not breach any warranty, express or implied.
19           22.   Defendant did not fail to warn Plaintiff.
20           23.   Defendant alleges Plaintiff's damages are speculative in nature and
21   therefore cannot be awarded.
22           24.   Bombardier Inc. is not a proper party to this lawsuit.
23           25.   Defendant presently has insufficient knowledge or information upon
24   which to form a belief as to whether it may have additional, as yet unstated,
25   affirmative defenses available. Accordingly, Defendant reserves the right to assert
26   additional defenses in the event that discovery indicated that such additional
27   affirmative defenses would be appropriate. Although Defendant do not presently
28   have specific facts in support of the remaining defenses, it wishes to put Plaintiffs
                                            Page 7 of 9
     9457831v.1
       Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 8 of 9



 1   on notice that it hereby raises the following defenses, which, through subsequent
 2   discovery may indeed be supported by the facts: assumption of risk, estoppel,
3    collateral estoppel, statute of limitations, ambiguity/vagueness, consent, failure to
 4   join necessary and/or indispensable parties, statutory compliance and limitation on
 5   liability, superseding cause, lack of duty, lack of service of process, unclean
6    hands, apportionment of fault, and failure to state a claim upon which relief can
 7   be granted.
8           26.    Defendant presently has insufficient knowledge or information on
 9   which to form a belief as to whether it may have additional, as yet unstated,
10   defenses available and, therefore, Defendant reserves the right to assert additional
11   defenses in the event discovery indicates that they would be appropriate.
12          27.    Defendant further incorporates by reference those affirmative
13   defenses enumerated in Rules 8(c) and 12(b), Ariz. K Civ. P., as if fully set forth
14   herein. Such defenses are incorporated by reference for the specific purpose of not
15   waiving them as they may be justified by the facts determined during discovery.
16           WHEREFORE, answering Defendant requests that this Court:
17          1.     Dismiss the Complaint with prejudice as to Defendant, and that
18   Plaintiff take nothing by way of the Complaint against Defendant;
19           2.    Award answering Defendant its costs of suit incurred herein; and
20           3.    Award such other and further relief as may be appropriate.
21

22

23   I/I
24

25

26

27

28   /I/
                                           Page 8 of 9
     9457831v.I
       Case 2:18-cv-04267-GMS Document 7 Filed 12/07/18 Page 9 of 9



 1   RESPECTFULLY SUBMITTED this 7'1) day of December, 2018.
 2                                      WILSON, ELSER, MOSKOWITZ,
 3                                      EDELMAN & DICKER LLP

 4



                                        By: /s/ Taylor H. Allin, Esq.
 7                                          BRIAN DEL GATTO, ESQ.
                                            TAYLOR H. ALLIN, ESQ.
 8
                                            Attorneys for Bombardier Inc. and
 9                                          Bombardier Transportation (Holdings)
                                            USA Inc.
10

11

12
                                CERTIFICATE OF SERVICE

13          I hereby certify that on the 7th day of December, 2018, the foregoing
14   document entitled, DEFENDANT BOMBARDIER TRANSPORTATION
15   (HOLDINGS) USA INC.'S ANSWER TO PLAINTIFF'S COMPLAINT was e-
16   filed and served via electronic service through the United States District Court for
17   the District of Arizona's ECF System and via U.S. Mail on the following person(s):
18

19
     Charles R. Johnson
20   6501 E. Greenway Parkway, #103-481
21   Scottsdale, AZ 85254
     jochas@cox.net
22   Plaintiff Pro Per
23

24

25   By: /s/ Becki Villarreal
26

27

28

                                          Page 9 of 9
     9457831v,1
